 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE MILES, SR.,                              No. 2:19-cv-01881-MCE-CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    DANIEL GARLAND, et al.,
15                       Defendants.
16

17          Plaintiff, a former state inmate currently in county custody, is proceeding pro se and in

18   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On April 26, 2021,

19   the court stayed this matter for 120 days for the purpose of scheduling a settlement conference.

20   ECF No. 51. However, the stay was lifted on May 24, 2021 due to difficulties in scheduling a

21   Zoom video conference at the local facility where plaintiff is in custody. ECF No. 54. Since that

22   time, the court has been advised that video conferencing scheduling is available at the Sacramento

23   County Main Jail. Therefore, the court deems it appropriate to facilitate a Zoom video settlement

24   conference at this time.

25          Within thirty days from the date of this order, the assigned Deputy Attorney General shall

26   contact the court’s Alternative Dispute Resolution Coordinator, Sujean Park Castelhano, at (916)

27   930-4278, to schedule the settlement conference. If difficulties arise in scheduling the settlement

28   conference due to the court’s calendar, the parties may seek an extension of the initial 120 day
                                                       1
 1   stay.

 2           Once the settlement conference is scheduled, at least seven days prior to conference, the

 3   parties shall submit to the assigned settlement judge a confidential settlement conference

 4   statement. The parties’ confidential settlement conference statement shall include the following:

 5   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

 6   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

 7   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

 8   to settle the case; and (f) any documents which have not already been filed with the court and

 9   which may be relevant to resolution of this case.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1.   The discovery deadlines set by order of May 24, 2021 (ECF No. 54) are hereby

12                vacated.

13           2. This action is stayed for 120 days to allow the parties an opportunity to settle their

14                dispute before a responsive pleading is filed, or the discovery process begins. Except

15                as provided herein or by subsequent court order, no other pleadings or other

16                documents may be filed in this case during the stay of this action. The parties shall

17                not engage in formal discovery, but the parties may elect to engage in informal

18                discovery.

19           3. Defendants shall file any motion to opt out of the Post-Screening ADR Project no

20                more than sixty days from the date of this order.

21           4. Within thirty days from the date of this order, the assigned Deputy Attorney General

22                shall contact this court’s Alternative Dispute Resolution Coordinator, Sujean Park

23                Castelhano, at (916) 930-4278, to schedule the settlement conference.

24           5. At least seven days prior to the settlement conference, each party shall submit a

25                confidential settlement conference statement, as described above, to the judge

26                assigned for settlement.

27           6. If a settlement is reached at any point during the stay of this action, the parties shall

28                file a Notice of Settlement in accordance with Local Rule 160.
                                                         2
 1          7. The parties remain obligated to keep the court informed of their current address at all

 2          times during the stay and while the action is pending. Any change of address must be

 3          reported promptly to the court in a separate document captioned for this case and entitled

 4          “Notice of Change of Address.” See L.R. 182(f).

 5   Dated: June 2, 2021
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/mile1881.ADR.2nd.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
